Name: 2003/742/EC: Commission Decision of 13 October 2003 amending Decision 98/371/EC as regards the import of fresh pigmeat from Slovakia (Text with EEA relevance) (notified under document number C(2003) 3579)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  animal product;  Europe;  trade
 Date Published: 2003-10-18

 Avis juridique important|32003D07422003/742/EC: Commission Decision of 13 October 2003 amending Decision 98/371/EC as regards the import of fresh pigmeat from Slovakia (Text with EEA relevance) (notified under document number C(2003) 3579) Official Journal L 268 , 18/10/2003 P. 0073 - 0076Commission Decisionof 13 October 2003amending Decision 98/371/EC as regards the import of fresh pigmeat from Slovakia(notified under document number C(2003) 3579)(Text with EEA relevance)(2003/742/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Regulation (EC) No 807/2003(2), and in particular Articles 14, 15 and 16 thereof,Whereas:(1) Commission Decision 98/371/EC(3), as last amended by Decision 2003/533/EC(4), governs animal health conditions and veterinary certification for imports of fresh meat from certain European countries.(2) Slovakia has reported a case of classical swine fever in wild boar in the district of Trnava, which is outside the restricted and infected wild boar areas.(3) Slovakia has taken measures for the control of classical swine fever concerning wild boars and, in particular, prohibited any imports into the Community of pigmeat originating from this area.(4) Therefore the district of Trnava should be excluded from the areas authorised for the importation of pigmeat into the Community as laid down in Annex I to Decision 98/371/EC.(5) Decision 98/371/EC should be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 98/371/EC are replaced by the text in the Annexes to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 October 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 122, 16.5.2003, p. 36.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 184, 23.7.2003, p. 33.ANNEX I"ANNEX IDescription of territories of certain European countries established for animal health certification purposes>TABLE>"ANNEX II"ANNEX IIAnimal health guarantees to be requested on certification of fresh meat>TABLE>NB:Imports of fresh meat for human consumption are not allowed unless a programme of control of residues in the exporting third country has been approved by the Commission."